Simonton, J.
This is a motion by respondent that libelant he required to file with his libel a copy of the charter-party on which he brings suit. The libel states fully the articles in the charter-party; but it does not profess to set out the charter-party in full. The practice on this point docs not seem to be fixed. Mr. Benedict (2d Ed., form 105, p. 582) gives the form of a libel exactly like this, not accompanied by a copy of the charter-party. That is a libel in personam, and in rem for the violation of a charter. But in precedent 104, p. 579, in a form of libel in personam on a charter-party against the charterer for money, he annexes a copy of the charter-party, and craves reference thereto. In form 102, a libel on bill of lading, he adds “annex copy of bill of lading.” In form 101, libel on bottomry bond, he puts copy of bond as an exhibit. See, also, 2 Conk. Adm. form 108, p. 505, in which a copy of the charter-party is annexed as an exhibit. See, also, 2 Conk. Adm. 485. It cannot bo said that the libelant has violated any rule in omitting the copy. There, however, seems excellent reason for annexing it. As a matter of good practice, lot it be done in this case, and in all future cases within this jurisdiction.